Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           2 of 8
                                           Page 1    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           3 of 8
                                           Page 2    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           4 of 8
                                           Page 3    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           5 of 8
                                           Page 4    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           6 of 8
                                           Page 5    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           7 of 8
                                           Page 6    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           8 of 8
                                           Page 7    9
Case 16-11833-pmm       84
                    Doc 88          03/16/20 Entered 04/15/20
                              Filed 04/15/20           03/16/20 12:11:18
                                                                15:32:32   Desc Main
                             Document           9 of 8
                                           Page 8    9
